Citation Nr: 0901802	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-27 836	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for amoebic dysentery.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gastritis 
(gastrointestinal disorder).

4.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus.

5.  Entitlement to an initial rating higher than 10 percent 
for tinea pedis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 1968 
and from May 1970 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama - which, in relevant part, denied the 
veteran's claims for service connection for bilateral hearing 
loss, gastritis, and ameobic dysentery.  However, the RO 
granted his claims for service connection for Type II 
Diabetes Mellitus - as due to herbicide exposure (Agent 
Orange) and for tinea pedis and assigned 20 and 10 percent 
initial ratings, respectively.  The initial effective date 
for the Type II Diabetes Mellitus was July 9, 2001, and for 
the tinea pedis September 28, 2000, the date of receipt of 
the veteran's claim.  But a subsequent December 2001 RO 
decision also assigned this earlier effective date of 
September 28, 2000, for the Type II Diabetes Mellitus.

A more recent July 2006 RO decision also granted other claims 
the veteran had filed and/or initiated an appeal concerning, 
for service connection for tinnitus, a generalized anxiety 
disorder (initially claimed as post-traumatic stress disorder 
(PTSD)), and for dyshydrotic eczema - assigning 10 percent 
initial ratings for each condition also retroactively 
effective from September 28, 2000.  He did not appeal those 
initial ratings or effective date, so those claims have been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and effective date).  See, too, 38 C.F.R. 
§ 20.200 (2008).



An even more recent April 2007 RO decision granted service 
connection for coronary artery disease - status post 
myocardial infarction (heart attack), erectile dysfunction as 
a complication of the Type II Diabetes Mellitus, 
and special monthly compensation (SMC) for loss of use of a 
creative organ.  The RO assigned an initial 10 percent rating 
for the coronary artery disease, retroactively effective from 
March 23, 2004, and included the erectile dysfunction in the 
20 percent rating for the Type II Diabetes Mellitus.  The 
effective date of the grant of SMC was August 30, 2006.  
There is no current appeal concerning any of those claims, 
either, except to the extent the erectile dysfunction is a 
residual complication of the Type II Diabetes Mellitus and 
rated accordingly.

In August 2008 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), to schedule the veteran 
for a hearing before the Board - either a Travel Board or 
videoconference hearing.  In November 2008, however, he 
cancelled his scheduled Travel Board hearing.  38 C.F.R. 
§ 20.704(e).

Regrettably, the Board must again remand the claim for an 
initial rating higher than 10 percent for the tinea pedis.  
But the Board is deciding all of the remaining claims.


FINDINGS OF FACT

1.  There is no current medical evidence of amoebic dysentery 
and a gastrointestinal disorder - including gastritits.

2.  Bilateral hearing loss is not shown during service or 
sensorineural hearing loss, in particular, to a compensable 
degree within one year of the veteran's discharge from 
service, nor is there competent medical evidence otherwise 
linking his bilateral hearing loss to his military service.

3.  The veteran's Type II Diabetes Mellitus requires a 
restricted diet, but not insulin or any restriction on his 
activities.

4.  Service connection, as mentioned, also has been granted 
for erectile dysfunction, as a residual complication of the 
Type II Diabetes Mellitus, and the erectile dysfunction is 
noncompensable because there is no physical penis deformity 
accompanying the loss of erectile power requiring a separate 
rating.


CONCLUSIONS OF LAW

1.  Amoebic dysentery and a gastrointestinal disorder were 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss, in particular, 
may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  The criteria are not met for an initial rating higher 
than 20 percent for the Type II Diabetes Mellitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

In this case, a letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the veteran in January 
and February 2001 - before initially adjudicating his claims 
in October 2001, and more recently in October 2003, February 
2004, and September 2004, before readjudicating his claims in 
the July 2006 SOC, including considering any additional 
evidence received in response to those additional notices.  
Those letters, especially in combination, informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.

In addition, an even more recent November 2006 letter, albeit 
on partly concerning the claim for erectile dysfunction as it 
relates to the Type II Diabetes Mellitus, discussed the 
downstream disability rating and effective date elements of 
claims, as required by Dingess.  And to the extent that 
letter did not concerning the other claims at issue on 
appeal, this is nonprejudicial, i.e., harmless error because 
the Board is herein denying those claims, so no downstream 
disability rating or effective date will be assigned.  Thus, 
the downstream elements of the claims are ultimately moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.  Moreover, the since issued April 2007 
SSOC again readjudicates the claims - all of those currently 
at issue, considering the additional evidence received in 
response to the additional VCAA notices and since the initial 
rating decision in question and SOC.  See again Mayfield IV 
and Prickett, supra.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

It further deserves mentioning regarding the increased-rating 
claim for Type II Diabetes Mellitus that service connection 
has been granted and an initial disability rating and 
effective date assigned, so this claim as it arose in its 
initial context has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 473, 491, 500.  Thus, as the veteran's downstream claim 
for a higher disability rating was appealed directly from the 
initial rating assigned, no further §  5103(a) notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess 
supra.  As a result, additional notice regarding this 
increased-rating claim complying with the requirements of the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), is not required.



As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations assessing the severity of his 
Type II Diabetes Mellitus.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  The Board realizes etiological opinions have not 
been obtained, except in response to his claim for service 
connection for bilateral hearing loss.  But the Board finds 
that the evidence, discussed below, indicates he does not 
have the required current diagnoses of amoebic dysentery or a 
gastrointestinal disorder, so there is no current disability 
involving these conditions to even possibly relate to his 
military service.  Parenthetically, there also is no evidence 
of hearing loss during his service or of sensorineural 
hearing loss, in particular, to a compensable degree within 
one year after service, and there is no other evidence in the 
file - except his lay allegations, suggesting his current 
hearing loss is attributable to his military service.  A VA 
compensation examiner asked to comment on this discounted any 
such notion.  The veteran's unsubstantiated lay allegations, 
alone, are insufficient to trigger VA's duty to provide 
another examination for another medical nexus opinion for his 
hearing loss claim, or even initial examinations for medical 
nexus opinions concerning his other claims for amoebic 
dysentery and a gastrointestinal disorder.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  So a remand for 
further examination or initial examination and opinion are 
not necessary to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Thus, as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.



I.  Claims for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection for the claimed disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



A.  Amoebic Dysentery and Gastritis (Gastrointestinal 
Disorder)

Service medical records show that during the veteran's 
periods of military service he received treatment for amoebic 
dysentery.  Later, he also received treatment for epigastric 
symptoms and hyperactive bowel was diagnosed.  Neither 
disorder, however, was shown at service discharge.  The 
veteran's second period of service ended in May 1973.

Post-service records in the 1980s show treatment for 
gastrointestinal symptoms of unknown etiology.  Abdominal 
symptoms reported in the late 1990's were associated with 
pancreatitis.  At a VA medical examination in May 2001, the 
veteran reported a service history of diarrhea and a 
diagnosis of amoebic dysentery.  It was also indicated, 
however, that he had experienced no further complications.  
The pertinent examination diagnosis was limited to amebiasis, 
resolved.  VA medical examinations in January 2007 also 
revealed no pertinent diagnoses.

Perhaps the most fundamental requirement for any service-
connection claim is that there must be competent evidence 
confirming the veteran has current disability from the 
condition at issue.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has it).  Here, though, 
notwithstanding the documented medical evidence mentioned 
showing treatment for gastrointestinal symptoms and amoebic 
dysentery during service, the current medical evidence on 
file does not mention either condition in the way of a 
present diagnosis.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  In fact, to the contrary, at a recent VA 
medical examination it was reported the veteran acknowledged 
he had not had any amoebic dysentery complications since 
service.



Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Here, though, the veteran's statements alone are insufficient 
to prove that he has a current diagnosis of gastritis or a 
gastrointestinal disorder or amoebic dysentery.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As the veteran is not a physician, his statements and 
testimony in this regard are not considered competent 
evidence to establish that he has a current diagnosis of 
either gastritis, a gastrointestinal disorder or 
amoebic dysentery which are related to military service.  38 
C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the competent and probative evidence shows the 
veteran does not currently have a diagnosis of gastritis, a 
gastrointestinal disorder or amoebic dysentery and, as such, 
service connection is not warranted.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against his claims, this 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.



B.  Bilateral Hearing Loss

In addition to the service-connection statutes and 
regulations already mentioned, organic diseases of the 
nervous system, such as sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent-disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to meet the requirements of § 3.385), and a 
medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley, 5 Vet. App. at. 155, 159.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service personnel records show the veteran served in the 
Republic of Vietnam, but he did not receive any combat 
medals, awards, or citations specifically denoting he engaged 
in combat against an enemy force.  See VAOPGCPREC 12-99 
(October 18, 1999).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  The military occupational specialties 
(MOSs) listed on his DD Form 214's are Communications Center 
Specialist and accounting analyst financial chief.

Service medical records throughout his time in the military 
show the veteran's hearing in both ears was within normal 
limits.  At his service discharge physical examination in May 
1973, an audiological examination revealed that in the right 
ear at 500, 100, 2000, 3000, and 4000 Hertz, his hearing in 
decibels was 5, 0, 5, 0, and 5.  And in his left ear at 500, 
100, 2000, 3000, and 4000 Hertz, his hearing was 15, 5, 5, 5, 
and 10.

At a VA audiological examination in May 2001, the veteran 
reported that during service he was exposed to excessive 
noise from guns, mortars, helicopters, and machine guns.  
Audiological testing was performed.  The diagnosis was 
mild-to-moderate sensorineural hearing loss.

In May 2004 at a VA audiological examination it was revealed 
that in the right ear at 500, 100, 2000, 3000, and 4000 
Hertz, the veteran's hearing in decibels was 30, 25, 25, 30, 
and 40.  In the left ear at 500, 100, 2000, 3000, and 4000 
Hertz, his hearing was 30, 25, 20, 25, and 40.  Speech 
recognition was 92 percent in the right ear and 88 percent in 
the left ear.  The diagnosis was bilateral mild low frequency 
hearing loss and mild high frequency hearing loss.  The 
examiner opined that, since all hearing evaluations in 
service indicated hearing within normal limits, bilaterally, 
the veteran's hearing loss was not due to military noise 
exposure.

The results of that May 2004 VA audiological examination 
confirm the veteran has sufficient hearing loss, bilaterally, 
to be considered an actual disability by VA standards.  See 
again 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether his current hearing loss has been attributed by 
competent evidence to his military service - and, in 
particular, to acoustic trauma from the claimed 
excessive noise exposure.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
it is primarily in this critical respect that the veteran's 
claim fails.

The veteran's service treatment records clearly show he did 
not have right or left ear hearing loss at any time while in 
the military.  In fact, bilateral hearing loss is not 
clinically shown until many years after service, in 2001 to 
be specific, some 28 years later.  Consequently, while 
current bilateral hearing loss is shown, there is no medical 
evidence of hearing loss during service or of sensorineural 
hearing loss, in particular, to a compensable degree within 
one year after service.  This is probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  See 
also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).

In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court 
clarified that it is not required that a veteran have a 
hearing loss disability according the standards of 38 C.F.R. 
§ 3.385 during his military service - rather, only that he 
currently meet the requirements of this regulation, and 
service connection is possible if his current hearing loss 
disability can be adequately linked to his service.  But, 
here, there is no such supporting medical nexus evidence, 
only evidence to the contrary - especially in the way of the 
VA compensation examiner's unfavorable opinion.  So this 
opinion is uncontroverted.

The Board has considered the veteran's lay statements and 
testimony concerning the noise exposure that he experienced 
during service, and he is competent to comment on this 
because it is capable of lay observation.  Again, though, he 
is not competent to actually link his current hearing loss to 
that noise exposure in service since this is a medical, not 
lay, determination.  So in the absence of competent medical 
evidence of a nexus between his current bilateral hearing 
loss and service, the Board must deny his claim because the 
preponderance of the evidence is against his claim, and in 
turn there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102; Gilbert, supra. 



II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 20 percent for his Type II Diabetes Mellitus

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The veteran has appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran timely appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others). See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (recently 
extending this practice of contemplating a "staged" rating to 
cases even involving already established ratings where the 
veteran wants a higher, i.e., increased evaluation).



The veteran's 20 percent rating is under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides a 20 percent when the diabetes 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.

A higher 40 percent rating requires insulin, restricted diet, 
and regulation of activities.

A 60 percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 100 percent rating requires more than one daily injection 
of insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) in this code indicates to evaluate compensable 
complications of the diabetes separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

VA medical examination records from March 2001 through May 
2004 show the veteran's diabetes was described as being under 
control.  It was indicated he worked at a plant doing manual 
labor.  There was no significant affect on his job because of 
his diabetes mellitus, but reportedly he was unable to do as 
much as he used to.  He was careful of his diet.  His 
diabetes medications were reported as Avandia and Glucotrol.

A VA medical examination for diabetes was performed in 
January 2007.  It was reported that in the past the veteran 
had developed hypoglycemia and that his medication was 
changed to the Avandia and Glucotrol.  He then went on a 
sugar-free diet and was on a sliding scale regimen; he took 
oral medications only if his glucose was greater than 140.  
He had not been hospitalized for diabetes mellitus.  
Laboratory testing of HbA1C revealed 5.7 percent, diabetes in 
good control.  Objective findings indicated a normal 
neurological, eye, skin, and extremities examination.  It was 
reported that the veteran was not restricted in his ability 
to perform strenuous activities, and that he followed a 
restricted or special diet.  His weight was 269 pounds with a 
20 percent loss to baseline.

The examination report also indicated the veteran had 
erectile dysfunction that was related to his diabetes 
mellitus.  It was indicated he was able to penetrate 
vaginally all or almost all of the time. 

To establish entitlement to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  This medical 
evidence, however, shows his diabetes in the recent past has 
been in relatively good control.  He has a restricted diet, 
but he is not on insulin, and there is no indication of any 
regulation of his activities.  Consequently, he does not meet 
the requirements for a higher 40 percent rating.  38 C.F.R. 
§ 4.7; see also Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
means that all of the conditions listed in the provision must 
be met).

The January 2007 VA examination also revealed the veteran has 
a residual complication of his diabetes mellitus - namely, 
erectile dysfunction (ED).  And as already explained, he has 
been accorded what amounts to a 0 percent 
(i.e., noncompensable) rating for this additional disability 
as it has been included in the 20 percent rating for his 
underlying diabetes mellitus.  He also, however, has been 
awarded SMC for loss of use of a creative organ.  His ED has 
been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 
7522, which requires penis deformity (meaning a physical 
deformity) with loss of erectile power.  


While he has loss of erectile power - hence, the decision to 
award SMC, there is no physical deformity of his penis.  By 
his admission, he is able to penetrate most or all of the 
time.  Therefore, although ED is present as a complication of 
his diabetes, it only warrants a noncompensable rating at 
this point, and therefore cannot be rated separately.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
The veteran, as far as can be discerned, has not been 
frequently hospitalized for treatment of his diabetes 
mellitus.  Instead, most, if not all, of his evaluation and 
treatment for this condition has been on an outpatient basis, 
not as an inpatient.  Also, in the somewhat recent past it 
was reported during an examination that his job performance 
was not significantly affected by his diabetes.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, as the Court held 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  

The veteran's diabetes mellitus has never been more than 20-
percent disabling since the effective date of the grant of 
service connection, September 28, 2000.  So the Board may not 
"stage" this rating.  Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the preponderance of the 
evidence is against an initial disability rating higher than 
20 percent for the Type II Diabetes Mellitus.  There is no 
reasonable doubt to resolve in the veteran's favor.  38 
C.F.R. § 4.3; Gilbert, supra.




ORDER

The claim for service connection for amoebic dysentery is 
denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for gastritis (a 
gastrointestinal disorder) is denied.

The claim for an initial rating higher than 20 percent for 
Type II Diabetes Mellitus is denied.


REMAND

Review of the record reveals the last VA compensation 
examination specifically for the veteran's service-connected 
tinea pedis was in May 2004, approaching 5 years ago.  His 
feet were more recently examined in January 2007, but it was 
rather cursory in conjunction with evaluation of his diabetes 
mellitus, including determining whether there was any 
associated diabetic peripheral neuropathy.  So the results of 
that evaluation are insufficient for rating purposes insofar 
as the tinea pedis (athlete's foot) is concerned.  
38 C.F.R. § 4.2.

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
dermatology examination to assess the 
current severity of his tinea pedis 
(athlete's foot).  Pursuant to regulatory 
requirements, ask the examiner to provide 
specific findings as to the percentage of 
the veteran's body affected by this 
disorder, as well as the percentage of the 
exposed areas.  The examiner must also 
indicate whether treatment has included 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and the 
total duration during the past 12 months. 
The claims file must be made available to 
the examiner for review of the pertinent 
medical and other history.

2.  Then readjudicate this claim in light 
of the additional evidence.  If this claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


